internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 5-plr-102459-99 date date holding bank state x esop plan date date date date date date f g dear this is in response to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the facts submitted for consideration are substantially as set forth below holding was incorporated in date as a stock corporation for the sole purpose of acquiring all the capital stock issued by bank upon its conversion from a federally chartered mutual savings association to a federally chartered stock savings bank in connection with the conversion holding sold shares of common_stock in a public offering the offering of stock in holding was closed on date and net cash proceeds of dollar_figurea were raised at the closing of the offering holding purchased all of the outstanding capital stock of bank for dollar_figureb holding retained dollar_figurec for use in hoiding’s future operations bank has never joined in the filing of a consolidated_return with holdings earnings_and_profits as calculated under sec_312 of the internal_revenue_code for holding and bank equal dollar_figured and dollar_figuree respectfully on date holding’s board_of directors approved the esop effective date on date holding loaned the esop dollar_figureg the esop loan’ in order to enable the esop to purchase shares of holding common_stock in its initial_public_offering the esop_loan was structured as an exempt loan within the meaning of sec_54 b iii of the excise_tax regulations with shares of common_stock to be released from collateral based on principal and interest payments in accordance with sec_54 b ii according to the stock pledge agreement earnings attributable to the 24d pledged stock must be used solely for the purpose of repayment of the esop_loan the board_of directors of holding has determined that the initial_public_offering raised approximately dollar_figuref in excess of holdings current operating needs holding therefore proposes to distribute a portion of this amount the distribution pro_rata to holding’s shareholders the distribution represents a return_of_capital le is not being paid from earnings_and_profits as a stockholder of holding the esop would receive a pro_rata portion of the in accordance with the provisions of the esop the esop would distribution differentiate with respect to the distribution between shares allocated to the accounts of esop participants allocated shares and shares held unallocated as security for the esop_loan unallocated shares the portion of the distribution that is attributable to allocated shares would be immediately allocated to the accounts of esop participants with respect to unallocated shares the distribution would be held in the suspense_account as collateral for the esop_loan the distribution in the suspense_account including earnings while held in such account would be reinvested in employer_securities within the meaning of sec_4975 as soon as administratively feasible without materially affecting the value of the securities based on applicable market conditions on date holding’s board_of directors approved holding’s plan on date the effective date of the plan certain holding and bank employees were automatically granted stock_options pursuant to the plan the plan provides that the exercise price of an outstanding_stock option will be proportionately adjusted for any increase decrease change or exchange of shares for a different number or kind of shares or other_securities of holding that results from a merger consolidation recapitalization reorganization reclassification stock_dividend split-up combination of shares or similar event in which the number or kind of shares is changed with the receipt of payment of consideration by holding because the fair_market_value of the common_stock is expected to decrease by an amount equal to the capital distribution each outstanding_stock option would be adjusted as follows hereinafter referred to as the proportionate option adjustment’ i i the exercise price of each outstanding option would be proportionately reduced so that the ratio or the exercise price over the fair_market_value is the same both before and after the capital distribution and the number of shares subject_to each stock_option would be increased by a number equal to percent of the number that would otherwise be required as an adjustment in order to avoid any decrease in the money value of the stock_option due to the reduction in their exercise price that is made pursuant to the preceding clause the following representations are made in connection with the proposed transaction a b c d e f g h holding i is not required to file consolidated federal_income_tax returns with its subsidiaries ii has not elected to file a consolidated federal_income_tax return and iii will not file a consolidated federal_income_tax return for the year of the distribution there is no plan or intention to liquidate holding holding is not a personal_holding_company as defined in sec_542 holding has only one class of stock outstanding that being common_stock all dealings between holding and bank are at arm's length no stock will be redeemed in connection with the distribution holding has not acquired any assets in a transaction to which sec_381 applies there was no plan or intention to make the distribution at the time of the organization of holding sec_4975 provides that any direct or indirect lending of money or other extension of credit between a plan and a disqualified_person generally is a prohibited_transaction however under sec_4975 and b a loan to a leveraged_esop generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b if i the loan is primarily for the benefit of the participants and beneficiaries of the plan and ii the loan is at a reasonable rate of interest and any collateral which is given to a disqualified_person by the plan consists of qualifying employer_securities sec_54_4975-7 provides that an exempt loan must satisfy the requirements of sec_54_4975-7 sec_54_4975-7 provides in pertinent part that the proceeds of an exempt loan must be used within a reasonable_time after their receipt by the borrowing esop to acquire qualifying employer_securities u2 sec_54_4975-7 provides in pertinent part that an exempt loan must be without_recourse against the esop furthermore qualifying employer_securities acquired with the proceeds of the exempt loan are assets of the esop that may be given as collateral on an exempt loan in the case at hand the portion of the return_of_capital distribution received by the esop that is attributable to shares held in the esop suspense_account will be added to the suspense_account and used to purchase additional employer_securities the return_of_capital distribution received by the esop on account of the unallocated shares in the esop suspense_account is attributable to the proceeds of the loan from the company to the esop since it represents the diminution in value of those shares sec_415 provides limitations on the amount of benefits provided and contributions made with respect to a participant under a qualified_plan sec_415 limits the annual_addition by which a participant's account under a defined_contribution_plan including a stock_bonus_plan may be increased sec_415 defines annual_addition for any year as the sum of employer contributions employee contributions and forfeitures allocated for that year sec_404 provides limitations on the amount_of_deductions with respect to employer contributions paid to a qualified_plan in the case at hand the portion of the return_of_capital distribution received in the esop that is attributable to shares allocated to the esop participants’ accounts will be added to the participants’ accounts the return_of_capital distribution received by the esop that is added to the accounts of esop participants who have allocated shares is not an annual_addition for purposes of sec_415 because it is not an employer_contribution employee contribution or forfeiture previously allocated to the participants’ accounts and previously taken into account for purposes of sec_415 the return_of_capital distribution will result in a decrease in value of the employer_securities it is a return of a portion of the value of shares also the return_of_capital distribution received by the esop that is attributable both to the shares allocated to the accounts of the esop participants and to the shares allocated to the esop suspense_account is not an employer_contribution for purposes of sec_404 and is therefore not deductible under sec_404 this amount received by the esop is a return of a portion of the value of shares previously allocated to the participants’ accounts and to the esop suspense_account the return_of_capital distribution received by the esop that is allocated to the suspense_account is attributable to the proceeds of the exempt loan and must be invested in qualifying employer_securities this investment must be made within a ay reasonable_time after receipt of the return_of_capital distribution by the esop pursuant to sec_54_4975-7 the taxpayer has estimated that the purchase of employer stock with the return_of_capital distribution will be made within a period of days the company is subject_to rule 10b-18 of the securities act of which restricts daily open market repurchases of stock by a public company to percent of the average daily trading volume over a four week period this rule will limit the amount of company stock the esop can repurchase per day sec_424 previously sec_425 provides the general_rule that if the terms of any option to purchase stock are modified extended or renewed such modification extension or renewal is considered as the granting of a new option with certain exceptions sec_424 defines the term modification to mean any change in the terms of the option that gives the employee additional benefits under the option sec_1 e ii b of the income_tax regulations provides that a change in the number or price of the shares of stock subject_to an option to reflect a corporate transaction as defined in sec_1 a ii is not a modification of the option provided that the excess of the aggregate fair_market_value determined immediately after such corporate transaction of the shares subject_to the option immediately after such change over the aggregate new option_price of such shares is not more than the excess of the aggregate fair_market_value of the shares subject_to the option immediately before the transaction over the aggregate former option_price of such shares and provided that the option after such change does not give the employee additional benefits which he did not have before such change the ratio of the option_price immediately after the change to the fair_market_value of the stock subject_to the option immediately after the corporate transaction must not be more favorable to the optionee on a share by share comparison than the ratio of the old option_price to the fair_market_value of the stock subject_to the option immediately before such transaction whether these spread and ratio tests have been met are factual determinations within the jurisdiction of the district_director under sec_1 a ii the term corporate transaction is defined to mean any merger of a corporation into another corporation any consolidation of two or more corporations into another corporation any purchase or acquisition of property or stock by any corporation any separation of a corporation including a spin-off or other distribution of stock or property by a corporation any reorganization of a corporation whether or not such reorganization comes within the definition of such term in sec_368 or any partial or complete_liquidation by a corporation if such action by such corporation results in a significant number of employees being transferred to a new employer or discharged or in the creation or severance of a parent-subsidiary relationship aye in revrul_71_385 1971_2_cb_215 the service concluded that a change in the price of outstanding_stock options to reflect a decline in the value of a corporation's stock resulting from a spin-off was a change to reflect a corporate transaction under then sec_425 therefore the change was not a modification under then sec_425 the present case is similar to revrul_71_385 in that the proposed return_of_capital distribution like a corporate spin-off will cause a reduction in the market_value of company shares thus as in revrul_71_385 we conclude that the proposed_adjustment will reflect a corporate transaction based solely on the information submitted and the representations set forth above it is held as follows the portion of the distribution from holding to a shareholder of holding that is made from the current or accumulated_earnings_and_profits of holding for the taxable_year of the distribution is a dividend as defined in sec_316 and will be includible in the gross_income of the shareholder of holding sec_301 and sec_316 the portion of the distribution that exceeds the amount of the current or accumulated_earnings_and_profits of holding for the taxable_year of the distribution is not a dividend and will be applied against and reduce a shareholder's adjusted_basis in the stock of holding sec_301 and the portion of the distribution that is not a dividend shall to the extent that it exceeds a shareholder's adjusted_basis in the stock of holding be treated as gain to the shareholder from the sale_or_exchange of property sec_301 because holding and bank will not file a consolidated_income_tax_return for the tax_year of the distribution the earnings_and_profits of holding for that tax_year will be computed without reference to the operations of bank and will not be subject_to the provisions of sec_1_1502-33 the portion of the capital distribution received by the esop attributable to unallocated shares held by the esop may be held as collateral for the esop_loan and must be used to acquire qualifying employer_securities without adversely affecting the status of the esop_loan as an exempt loan within the meaning of sec_54_4975-7 of ys to the extent treated as a distribution other than a dividend within the meaning of sec_316 the capital distribution received by the esop will not constitute an employer_contribution for the purposes of sec_404 and therefore will neither be deductible by the company nor result in an annual_addition for purposes of sec_415 the esop_loan will not fail to meet the requirements of sec_4975 if amounts received by the esop in the form of a capital distribution on account of unallocated shares are reinvested in qualifying employer_securities within the meaning of sec_4975 within days provided that the spread and ratio tests are met with regard to which we express no opinion we rule that the proposed proportionate option adjustment made to each outstanding so to reflect the proposal return_of_capital to its shareholders will not constitute a modification extension or renewal of those options within the meaning of sec_424 and will not affect their status as isos within the meaning of sec_422 no opinion was requested and none is expressed as to the correct amount of the earnings_and_profits of holding or bank additionally we express no opinion about the tax treatment of the distribution under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the distribution that are not specifically covered by the above rulings this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that this ruling may not be cited or used as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer each affected taxpayer must attach a copy of this letter to that taxpayer's federal_income_tax returns for the tax_year in which the distribution is consummated sincerely assistant chief_counsel corporate by debra carlisle chief branch zug
